DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6 and 17 are objected to because of the following informalities:  both claims recite an “adaptor” while the rest of the claims recite an “adapter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12, and 19 recite the limitation “arcuate section that prevents the electrical conductor from contacting… the second axle”.  While this text appears in the specification, it seems to be contradicted by the drawings which depict an ‘arcuate section that prevents the electrical conductor from contacting the third axle’.  Therefore, it appears as though there is insufficient support in the specification for this claim limitation.
Claim 21 recites the limitation “a bushing mounted to the second axle”.  However, there is insufficient for this claim limitation in the specification, since the specification only recites ‘a second axle extending through a bushing’.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is found to be indefinite for reciting an improper form of a Markush claim, thereby rendering the scope of the claim unclear.  Applicant is encouraged to replace “or” (line 2) with -and- in order to address this issue. 
It should be noted that claim 3 has been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbank, U.S. 2010/0016853 (hereinafter Burbank).
or a second axle (225).  It should be noted that the method claims have been met through the routine use of Burbank, since electrical energy is supplied to the end effector within the distal clevis.
Regarding claims 2 and 3, Burbank discloses (note figs. 1-2B and 7A-B) a system wherein the conductor comprises an insulated wire (note paragraph 62).
Regarding claims 5, 16, and 20, Burbank discloses (note figs. 1-2B and 7A-B) a system comprising a ‘conductor adapter’ (distal portion of conductor including ‘784’).  It should be noted that the method claims have been met through the routine use of Burbank, since the conductor is in electrical communication with the distal clevis via the conductor adapter (they are in direct contact with each other, even though the clevis is non-conductive). 
Regarding claims 6 and 17, Burbank discloses (note figs. 1-2B and 7A-B) a system wherein the conductor adapter is (indirectly) ‘assembled on the second axle’ (note fig. 7A).

Regarding claim 11, Burbank discloses (note figs. 1-2B and 7A-B) a system wherein a ‘portion’ of the conductor defines a conductive spring member (784).
Regarding claim 13, Burbank discloses (note figs. 1-2B and 7A-B) a system wherein the end effector is configured in the claimed manner (note paragraph 66).
Regarding claim 14, Burbank discloses (note figs. 1-2B and 7A-B) a system comprising a ‘seal’ (see junction) between the proximal clevis and the shaft. 
Regarding claim 15, Burbank discloses (note figs. 1-2B and 7A-B) a system comprising a ‘shaft adapter’ (see proximal portion of ‘220’ – note fig. 2B) between the wrist and the shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Morley, U.S. 6,840,938 (hereinafter Morley).
Regarding claims 7, 8, and 21, Burbank discloses (see above) a system comprising the claimed ‘clevis-axel-conductor-jaw’ configuration, but fails to explicitly disclose that the second .       

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Johnson, U.S. 2003/0199869 (hereinafter Johnson).
Regarding claim 9, Burbank discloses (see above) a system having a sliding electrical contact (i.e., conductor adapter).  While this sliding electrical contact can have multiple configurations (note paragraph 63), Burbank fails to explicitly disclose a conductor adapter comprising an annular ring.  Johnson teaches (note fig. 4B) a similar device comprising a sliding electrical contact in the form of an annular ring (212).  It is well known in the art that these different sliding electrical contact configurations are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Burbank to comprise a conductor adapter (i.e., sliding electrical contact) comprising an annular ring.  This is because this modification would have merely comprised a simple substitution of interchangeable sliding electrical contacts in order to produce a predictable result (see MPEP 2143). 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because they do not apply to the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794